Citation Nr: 0403056	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left elbow injury.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active National Guard duty from November 1990 
to May 1991; he also had a prior period of active duty of 
nine months and 24 days, as well as over 14 years inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In this case, the veteran contends that the residuals of his 
left elbow injury should be given a compensable initial 
rating as he feels pain on movement and has experienced a 
loss of motion in his elbow.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
Diagnostic Codes that provide a rating on the basis of loss 
of range of motion must be considered with 38 C.F.R. §§ 4.40, 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  

As service connection has been established for residuals of 
left elbow injury, which involves a rating on the basis of 
limitation of motion, VA must consider such factors as 
painful motion, weakened movement, and excess fatigability in 
determining the current level of disability (limitation of 
motion and functional loss) due to the disability at issue.  
The claims file reflects the most recent VA compensation 
examination conducted was in April 2001.  It does not appear 
that the VA physician considered the factors noted by the 
Court in DeLuca during the physical examination.  

Furthermore, the veteran's statements as to experiencing pain 
with motion as opposed to the April 2001 examination finding 
of pain only with gripping suggest an increase in disability 
since the last examination.  The Board also notes that the 
veteran cites to a visible scar; it is not clear whether such 
scar is symptomatic.  Thus, and particularly due to the fact 
two and a half years have passed since the last examination, 
remand to obtain contemporary clinical findings and 
conclusions is warranted.  



Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for residuals of a left elbow 
injury since in or around March 2001.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of left elbow 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The range of left 
elbow motion should be reported in 
degrees.  The examiner should identify 
the extent of any functional loss present 
with respect to the left elbow due to 
weakened movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional 
impairment on use should be described in 
terms of the degree of additional range 
of motion loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should also 
comment on whether the veteran 
experiences flare-ups and if so what 
degree of additional functional 
limitation results.  The examiner is also 
requested to identify the location, size 
and visible appearance of any left elbow 
scarring, to include noting any 
adherence, tenderness, or functional 
impairment resulting therefrom.  All 
opinions expressed should be accompanied 
by supporting rationale.  

3.  The RO should otherwise review the 
claims file and ensure that any 
additional notification and development 
action required by the VCAA is completed 
with respect to this claim.  

4.  After completing the above action, 
the claim should be readjudicated, with 
consideration as to the propriety of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim remains denied, issue the veteran 
and, if any, his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


